 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDReid J. Cavanaugh, Sole Proprietor and Chauffeurs,Teamsters and Helpers Local Union 491 a/wInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 6-CA-13088March 24, 1981DECISION AND ORDEROn December 5, 1980, Administrative LawJudge Phil W. Saunders issued the attached Deci-sion in this proceeding. Thereafter, the Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as hereinmodified, and hereby orders that the Respondent,Reid J. Cavanaugh, Connellsville, Pennsylvania, hisagents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph l(b):"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed in Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In par. I(b) of his recommended Order, the Administrative LawJudge included a broad cease-and-desist order against the Respondent.We find it unnecessary to impose such a broad order against the Re-spondent. As the General Counsel has not demonstrated that the Re-spondent has a proclivity to violate the Act, or that the Respondent hasengaged in such widespread or egregious misconduct as to demonstrate ageneral disregard for employees' fundamental statutory rights, a broadorder is not warranted here, Hickmott Foods, Inc., 242 NLRB 1357(1979). Accordingly, we will modify the Administrative Law Judge's rec-ommended Order by substituting narrow cease-and-desist language forthe broad language used by the Administrative Law Judge.255 NLRB No. 20APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.I WILL NOT fail and/or refuse to reemployeconomic strikers who have unconditionallyrequested reinstatement when work for whichthey are qualified becomes available.I WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the Act.I WILL offer Robert Showman immediateand full reinstatement to his former positionor, if that job no longer exists, to a substantial-ly equivalent position, without prejudice to hisseniority or any other rights or privileges pre-viously enjoyed, and I WILL make him wholefor his loss of earnings, with interest.REID J. CAVANAUGHDECISIONSTATEMENT OF THE CASEPHIL W. SAUNDERS, Administrative Judge: Based on acharge filed on January 30, 1980, by International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local Union 491, herein the Union,a complaint was issued on March 25, 1980, against ReidJ. Cavanaugh, referred to herein as Respondent or Ca-vanaugh, alleging violations of Section 8(a)(1) and (3) ofthe Act. Respondent filed an answer to the complaintdenying it had engaged in the alleged matter. Both theGeneral Counsel and the Respondent filed briefs in thismatter.Upon the entire record in the case, and from my ob-servation of the witnesses and their demeanor, I makethe following: REID J. CAVANAUGH195FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, a sole propri-etorship with an office and place of business in Connells-ville, Pennsylvania, has been engaged in the transporta-tion of goods and materials, and during the 12-monthperiod ending February 29, 1980, Respondent, in thecourse and conduct of its business operations, providedservices valued in excess of $50,000 for other enterpriseswithin the Commonwealth of Pennsylvania, includingAllied Mills, Inc.At all times material herein, Allied Mills, Inc., an Indi-ana corporation, has been engaged, inter alia, in the man-ufacture, sale, and distribution of livestock and poultryfeeds, and during the 12-month period ending February29, 1980, Allied Mills, Inc., in the course and conduct ofits business operations, sold and shipped from its Buffalo,New York, facility products, goods, and materials valuedin excess of $50,000 directly to points outside the Stateof New York.Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningSection 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESIt is alleged in the complaint that from on or aboutApril 2, 1979, to on or about May 31, 1979, certain em-ployees of Respondent working at the Connellsville fa-cility, including Robert Showman, ceased work concer-tedly and engaged in a strike in support of their unionorganizational efforts; that on or about May 31, 1979,Robert Showman made an unconditional offer to returnto his former or substantially equivalent position of em-ployment; that since May 31, 1979, Respondent has failedand refused to reinstate Showman; and that on or aboutNovember 15, 1979, Respondent hired Leslie Myers anddid so without first offering reinstatement to RobertShowman even though Showman occupied the same orsubstantially equivalent position of employment as theone for which Myers was hired and has since occupied.Respondent is basically involved in the trucking andexcavating business, and prior to the strike, starting onApril 2, 1979, had a variety of different work includingthe hauling of coal, feed, sand, stone, and other "dumptruck" type commodities. Respondent was also engagedin some other general trucking operations involvinglonger hauls. Consequently, Cavanaugh had two differ-ent categories of drivers as indicated on his senioritylist-there is one list of drivers entitled "trailers," andanother list of drivers entitled "local and dump trucks,"and the alleged discriminatee in this proceeding, RobertShowman, was a local or dump truck driver prior to theinception of the strike. Cavanaugh testified that his "longhaul drivers" were willing to take loads like the AlliedMills type work and which required 6 a.m. appointmentsin New York City, Allentown, or Baltimore, and thesepeople (over-the-road drivers) used sleeper cabs inmaking their hauls. Cavanaugh stated that his local or"dump truck drivers" operated dump trucks or dumptrailers, and all of them worked on a local basis-theyreported in the morning for their job assignments andthen would be back to the terminal at the end of the day.It appears that Robert Showman was hired by Re-spondent as a truckdriver on September 9, 1974, andduring his several years of employment with Respond-ent, drove both dump trucks (also referred to as tri-axles)and tractor trailers and in doing so hauled various com-modities including sand, gravel, coal, dog food, and asubstance referred to as bonemeal or meat scraps. Duringthe early part of 1979, Showman's work consisted mainlyof bonemeal runs and, to a lesser extent, over-the-roadtrips hauling dog food and other products. Showmanpossessed the necessary certifications which were issuedfollowing completion of a written test, road tests, and aphysical examination required by the ICC for all over-the-road drivers.During late 1978 and early 1979, an organizationaleffort on behalf of the Union took place among Re-spondent's employees, which culminated in a strike thatcommenced on April 2, 1979. Showman testified that hehas property next to Cavanaugh's garage or terminal,and he had permitted those on the picket line to build asmall temporary shanty on his property so that theycould escape from bad weather, and that on or aboutApril 4, 1979, Cavanaugh inquired of him if he (Show-man) had allowed the pickets to put the shanty on hisland, and he informed Cavanaugh that he had. The strikecontinued until the morning of May 30, 1979, at whichtime the pickets were pulled in order that a Board elec-tion could take place.'The following morning, May 31, 1979, pursuant toinstructions from Union Secretary-Treasurer AmosCourtney, the picketers, including Showman, appeared atRespondent's facility and indicated, through employeeRichard Doppelheuer, that they were there to return totheir jobs, but Cavanaugh then informed the group thatthere was no work available at this time and asked themto sign a roster to show that they had reported to work.2Cavanaugh then informed the group that they would benotified by registered mail when he wanted them toreturn to work. However, as of the date of the hearing inthe instant case, none of the employees who uncondition-ally offered to return to work and whose names appearon Joint Exhibit I have been offered reinstatement withthe sole exception of William V. Long, Jr., who was re-called on or about August 13, 1979.3Showman testified that on or about June 2, 1979, someof the people who had offered to return went back tothe terminal in order to get their personal belongings andradios and that on this occasion Cavanaugh "cussed" atRespondent filed objections to the election (Case 6-RC-8441), and itwas recommended that the election on May 30, 1979, be set aside, butsubsequent thereto the Union withdrew its petition for certification. SeeResp. Exhs. I and 2, and it. Exh. 2.Z See Jt. Exh. 1.3 It appears that just a few days prior to his recall, Long gave somefavorable testimony for Respondent at the hearing on objections to theelection. See Resp. Eh. 2REID J. CAVANAUGI-I 195 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim (Showman), and then told him that for the presenthe did not have anybody "backing him up," and forShowman to "watch" himself.4Showman testified that in October 1979 he was hired,under a union contract, by the construction firm ofSwank and Dickerson, and that he worked there for 6weeks as a truckdriver before he was laid off in Novem-ber, but that he is presently on their union seniority listwith recall rights, and, in fact, was recently recalled byDickerson. Showman stated that his wages at Dickersonwere $9.66 per hour, and admitted that this was morethan his wages at Respondent. He admitted further thathe also anticipates staying with Swank and Dickerson.Leslie Myers was initially hired by Respondent as atruckdriver and a shop worker in 1972, but after a fewyears went elsewhere as an operator on heavy equip-ment. Myers then spent 4 years in the service, but testi-fied that within a year or so prior to his discharge hetalked on occasions to Cavanaugh about working forhim, and again in November 1979 contacted Cavanaughabout employment. Myers testified on this occasion Ca-vanaugh informed him that he could not hire anybodyexcept for "over-the-road" hauls, and that on November16, 1979, he was so employed. Myers stated that he tookthe required tests and obtained the necessary certifica-tions for such driver on or about November 13, 1979,and that Cavanaugh himself administered the drivingtests.Myers testified that during the first few months of hisemployment, he worked 5 days a week hauling bone-meal, dog food, and food products for Cavanaugh, butsince May 1980 he has been on layoff. Further, thatduring his preliminary discussions with Cavanaugh, itwas indicated that at times he would also be working inthe shop and, as a result of these discussions and hisbackground, he was hired to do a combination of jobs-to make overnight trips, to do some shop work, and asan operator of heavy equipment.Myers testified that in doing shop work, he had re-moved a radiator, helped on brake and tuneup jobs, usedtest meters, and stated that he had also operated heavyequipment in pulling trucks in and out of the shop, cut-ting grades, and on occasions loading dirt. Moreover,that he quite frequently made overnight trips to variouslocations-to New York, to New Jersey, and to Ohio,and that from time to time he would also haul bonemeal,but stated that he could not have been kept busy merelyby the local hauling of bonemeal.Cavanaugh testified that during the 2 months' strike inApril and May, Respondent lost about 80 percent ofwhatever work they had, and that he has recapturedonly "a small portion" of their prior work. He statedthat on a limited basis he did get back some hauling ofdog food for Allied Mills and that this was over-the-roadwork, but that he did not retain any of the dump truck4It is undisputed that a lawful economic strike for union recognitiontook place from April 2 to May 30, 1979. Moreover, it was stipulatedthat on May 31, 1979, Showman and the other employees who had beenon strike, and whose signatures appear on Jt. Exh. , approached Cavan-augh at the Respondent's facility and signed a roster indicating their will-ingness to return to work, and there is also uncontroverted testimonythat the strikers' offer to return to work was unconditional.hauls except an odd job now and then, so he had no oc-casion to recall dump truck drivers, and stated that ap-proximately 75 to 80 percent of the work Showman didprior to the strike, was local dump hauling. Cavanaughtestified that in respect to hauling dog food to Mallet'sTerminal in Pittsburgh-that this work was also lostduring the strike, yet he got part of this work back inFebruary and March 1980, but then lost it again within 4months or so, and that the meat scrap business was simi-larly lost. In fact, Cavanaugh testified that the limitedmeat scrap work that was available in September andOctober 1979, all involving runs of less than 50 miles,was spread out among the existing drivers.Cavanaugh testified that within the first few months orso after the strike ended, he was only able to call two orthree drivers back, and gradually other orders returned,but business was not good, and at the present time Re-spondent still has only two full-time and four part-timeemployees who work on an as-call basis. Moreover, ac-cording to Cavanaugh, although Respondent previouslyemployed three mechanics, none of them returned afterthe strike, and as a result he himself performed certainmechanical work, and also the drivers who were calledback performed mechanical and excavating work in addi-tion to their driving.It is the position of Respondent that the job for whichMyers was hired was not the same position or job previ-ously held by Showman-that Showman was both un-willing and unqualified to perform the work for whichMyers was hired, and that there just simply was not suf-ficient work of the type performed by Showman to keepa man busy. Cavanaugh maintains that Myers was hiredas a "combination man" to perform over-the-road driv-ing using the sleeper cab, to do mechanical and shopwork, and also to operate heavy equipment, that it wasnecessary to have the new employee perform all thesetypes of work in order to obtain a 40-hour week, andthat the decision to rehire Myers upon his return fromthe service, as opposed to recall Showman, was based on"legitimate and substantial business justifications."As pointed out, in order to properly analyze whetheror not the job for which Myers was hired was the samejob held by Showman prior to the strike, it is necessaryto look at each segment of the work for which Myerswas hired, and to compare that with what Showman haddone, and then to consider whether Showman had thequalifications to do such work.Cavanaugh testified that 80 percent of the Allied Millswork which they had returned to them, involved over-night deliveries. Both Cavanaugh and employee JohnBialek testified that such overnight trips, and the use ofsleeper cabs, were required by the fact that many deliv-ery times were set for early in the morning and, there-fore, the driver had to reach the destination the nightbefore, and Cavanaugh's testimony was to the effect thatShowman, on numerous occasions, had refused to takeovernight trips with the sleeper cab. Both John Bialekand Cavanaugh then related one incident where Show-man was assigned to an overnight trip to Baltimore butat the last minute refused to take it, necessitating Cavan-augh having to take it himself._ REID J. CAVANAUGH197Cavanaugh indicated that although other drivers didmechanical or shop work prior to the strike, Showmanhad never performed mechanical work or had indicatedany interest in this type of work. John Bialek testifiedthat, while other drivers worked at the shop, Showmanshied away from this kind of work because he did notlike it and he did not perform it. On the other hand, Re-spondent, points out, Myers had performed shop workfor Cavanaugh prior to going into the service and haddone everything in the shop that needed to be doneexcept for major repairs.Third, it was required and expected of the employeefilling the combination job here in question that hewould also be able to operate heavy and excavatingequipment for Respondent, and this was not part ofShowman's duties prior to the strike, nor at any time didShowman ever indicate that he was qualified as a heavyequipment operator, while on the other hand, argues Re-spondent, Myers had imminent qualifications in respectto the operation of heavy equipment.In essence, Respondent argues that Showman's appli-cation for reinstatement was for the work which he hadperformed prior to the strike, and that Respondent wasjustified in assuming, until further notification, thatShowman did not wish to be assigned to work which hedid not want when he was working for Cavanaugh priorto the strike. Moreover, Showman was not qualified forsome of the work of the combination job, and admittedlycould not perform such work.As pointed out, Cavanaugh indicated that if workbecame available for which Showman was qualified, hewould then recall him, but, argues Respondent, there is aserious legal question as to whether such a recall wouldbe necessary as Showman had found other regular andsubstantially equivalent employment which, in fact, paidmore than he had earned at Cavanaugh, as detailed pre-viously herein. Finally, Respondent contends that therewas no evidence presented of a creditable nature to sub-stantiate that Respondent's failure to recall Showman,when it hired Myers, was due to Showman's union activ-ities.Final ConclusionsCertain principles governing the reinstatement rightsof economic strikers are by now well settled. InN.L.R.B. v. Fleetwood Trailer Co., Inc., 389 U.S. 375, 378(1967), the Supreme Court held that if, after conclusionof a strike, the employer "refused to reinstate strikingemployees, the effect is to discourage employees fromexercising their rights to organize and to strike guaran-teed by [Sections] 7 and 13 of the Act .. ..According-ly, unless the employer who refuses to reinstate strikerscan show that his action was due to 'legitimate and sub-stantial business justifications,' he is guilty of an unfairlabor practice. The burden of proving justification is onthe employer." The Court in Fleetwood relied on its deci-sion in N.L.R.B. v. Great Dane Trailers, Inc., 388 U.S.26, 34 (1967), where it held that "once it has beenproved that the employer engaged in discriminatory con-duct which could have adversely affected employeerights to some extent, the burden is upon the employer toestablish that he was motivated by legitimate objectivessince proof of motivation is most accessible to him." Inreevaluating the rights of economic strikers in light ofFleetwood and Great Dane, the Board in The LaidlawCorporation, 171 NLRB 1366, 1369 (1968), stated that:The underlying principle in both Fleetwood andGreat Dane, supra, is that certain employer conduct,standing alone, is so inherently destructive of em-ployee rights that evidence of specific antiunion mo-tivation is not needed. Specifically in Fleetwood, theCourt found that hiring new employees in the faceof outstanding applications for reinstatement fromstriking employees is presumptively a violation ofthe Act, irrespective of intent unless the employersustains his burden by showing legitimate and sub-stantial reasons for his failure to hire the strikers.First of all, this record shows that the individuals whosigned the roster, which is Joint Exhibit 1, includingShowman, were the active supporters of the Union'sstrike for recognition, and were the drivers engaged inpicketing and other activities designed to bring economicpressure to bear on Respondent, and this record furthershows that the only employees or drivers who have beenrecalled by Respondent, besides Bill Long, are those em-ployees who did not actively support the strike, and thereis no evidence in this record that any of the employeeswho have been recalled, other than Long, made uncondi-tional offers to return to work following the strike.Moreover, the job for which Myers was hired was notfirst offered to Showman, and the examination of Myers'daily hauling reports reveals that the work which Myersperformed was substantially equivalent to the work per-formed by Showman prior to the strike.The daily hauling reports for Myers show that he wascontinually hauling bonemeal (beef or scrap meat) anddog food from Allied Mills or Inland Products to MalletWarehouse or, on occasions, making the same hauls tothe same parties, but in reverse order. It readily appearsthat Myers spent a great majority of his working hourson such hauls, and much less of his total hours engagedin over-the-road hauls.5As indicated, this is highly com-parable to the work that was done by Showman duringthe several months' period immediately preceding thestrike. For the most part, Showman was hauling bone-meal and feed from Inland, and spent less of his timemaking over-the-road hauls."Respondent's evidence is also unpersuasive concerningShowman's alleged disinterest in over-the-road overnightruns, and which Cavanaugh defined on the record asanything beyond 150 miles. Cavanaugh and Bialek testi-fied and contended that a good majority of the work outof Allied Mills in Everson, Pennsylvania, was overnightbecause of appointment deliveries in the early morninghours. However, Showman also made numerous trips ofover 150 miles and with several of them originating inEverson, but testified that he did not consider any of thetrips from Everson to Allentown to be overnight tripsbecause they took only 14 hours, and that none of theSee G.C. Exhs. 6(a) through 6(n).s See G.C Exhs. 5(s) through 5(ee).REID I. CAVANAUGH 197 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers who made the Allentown trip used a sleeper cabunless they were going to pick up a backload of KuhnTransportation in Gettysburg on the way back. Further-more, all of Myers' over-the-road trips were 15 hours orless, with the exceptions of a 17-hour trip to Alexander,New York, and a 16-hour trip to Allentown, Pennsylva-nia, and the only two Allentown/Kuhn "backloads" thatMyers hauled, took a total of only 13 hours and 15 hoursrespectively, therefore, as pointed out, it is difficult to as-certain in what manner Myers was required to do anymore "overnight" hauls than Showman had previouslydone.7Moreover, Showman testified that he had nevercomplained to Cavanaugh about having to be away over-night, and had not informed Cavanaugh that he did notwant either overnight or over-the-road assignments. Infact, Respondent witnesses could cite only one instancewhere Showman ever refused to take an over-the-road(overnight) trip, and this was to Cockeysville, Maryland,in the winter of 1979. However, Showman testified thathe turned down this run because it was not considered agood run in the summer and much less so during badwinter weather. Since Showman had initially agreed totake this load, it would appear that it was the bad weath-er factor rather than the overnight considerations thatcaused him to refuse this assignment at the last minute.John Bialek ventured in his testimony that the type ofovernight trips that Showman "was inclined to take,"based upon discussion among the drivers, were long dis-tance runs "where it would involve several days." How-ever, according to Myers' hauling reports, as previouslyindicated, he was never dispatched to make a trip ofmore than 17 hours, much less several days.Showman testified, and it was not denied, that despitehis apparent allergy to bonemeal, Cavanaugh still wantedhim on the job of hauling bonemeal because Showman"was doing such a good job." In fact, the bonemealwork was available from November 1979, but was per-formed by a new hire (Myers) rather than by strikerShowman who had previously done this work.8In January, February, and March, 1979, the 3 monthsimmediately preceding the strike, it appears that Show-man was spending most of his hours hauling meat scrapsor bonemeal but, in certain weeks during this period, wasactually working considerably less than 40 hours-in sev-eral weeks between 16 and 33 hours. Cavanaugh arguesthat Showman was not rehired because the normal workhe did before the strike would not be sufficient to keephim fully occupied. It is quite obvious, however, thatShowman was not always engaged in a 40-hour week inthe months immediately prior to the strike and, in fact,seldom worked a full 40-hour week.As pointed out, no question can be raised by Respond-ent as to Showman's qualifications to do the driving herein question. Showman possessed the various certificationsThe recent trips to Bronx, New York, and Clifton, New Jersey, re-ferred to in Myers' testimony do not appear in his hauling reports.8 Respondent contends that 50 percent of Showman's work was"dump truck type work, hauling stone, gravel, sand," and that this work"disappeared during the strike." However, a look at the daily hauling re-cords reveals that this type of work was substantially reduced as of Sep-tember 1978, well in advance of the strike, and the same is true of coalhauling which fell off in August 1978, and also scrap metal hauls whichfell off in October 1978.which the ICC requires of drivers, but the fact remainsthat at the time Myers applied for the job he did not pos-sess the needed certifications, as aforestated, but wasqualified to do the majority of the work for which therewas an opening.9Counsel for the Respondent argues that in the instantcase there is a complete absence of any evidence ofanimus or unlawful motive. However, Showman crediblytestified that in early April 1979, soon after the strikestarted, Cavanaugh asked him if he had allowed thestrikers to put their shanty on Showman's property, andafter Showman told Cavanaugh that he had given themhis permission, Cavanaugh then had a disapproving ex-pression on his face and walked away from Showmanwithout saying anything. Showman also testified aboutan incident involving the returning strikers and Cavan-augh on June 2, 1979, as aforestated, and wherein Cavan-augh told Showman he now had no backing and to"watch" himself. Showman's testimony as to the latterevent is also substantially corroborated by witness Rich-ard Doppelheuer, who testified that on this occasionwhen Showman started to talk to Cavanaugh, "Cavan-augh turned around with his clenched fist and said'Showman don't get smart with me, I'll smack you rightin the mouth,"' and went on to tell Showman that "hedidn't have nobody backing him" and that "his ass washis."0°These remarks were directed at Showman as anindividual and, although Cavanaugh was present in thecourtroom and available to deny them, he did not testifyconcerning either of these incidents. Moreover, evenabsent this evidence of hostility directed specifically atShowman, this record also reveals other instances fromwhich it can be concluded that Respondent was actingpursuant to an unlawful motive or plan to defeat the eco-nomic strikers' right to reinstatement. The following em-ployees were "actively" involved in the strike in the sensethat they not only ceased working, but also picketed orattended union meetings: Doppelheuer, Long, Jr., Whip-9 Board decisions make it clear that an employer's obligation to offeravailable positions to strikers also extends to positions which are not thesame as the former position. Thus, in Bromine Division, Drug Research,Inc., 233 NLRB 253 at 261 (1977), it was found that a striker whoseformer job was in shipping and receiving, should have been offered aproduction work job for which he was qualified. In Crossroads Chevrolet,Inc., 233 NLRB 728, 730 (1977), it was concluded that the striker, ratherthan a new hire, should have been offered an available part-time position,even though the striker's former position was full-time. Thus, as pointedout, strikers are entitled to be offered jobs for which they are qualifiedeven if it is a different job or in some respect a less desirable job. Ac-cordingly, Respondent's arguments that it did not need to offer Showmanthe job because it was not the same as his former job, or because it wasanticipated that Showman would find the bonemeal and overnight workundesirable, must be rejected at the outset. At the very least, Showmanwas entitled to be put to a true test of deciding whether to accept rein-statement or not.10 It should also be noted that the facts found herein are based on therecord as a whole upon my observation of the witnesses. The credibilityresolutions herein have been derived from a review of the entire testimo-nial record and exhibits with due regard for the logic of probability, thedemeanor of the witnesses and the teaching of N.L.R.B. v. Walton Manu-facturing Company, 369 U.S. 404 (1962). As to those witnesses testifyingin contradiction to the findings herein, their testimony has been discredit-ed, either as having been in conflict with the testimony of credible wit-nesses or because it was in and of itself incredible and unworthy of belief.All testimony has been reviewed and weighed in the light of the entirerecord. REID J. CAVANAUGH199key, Loya, Showman, Jacobs, Smerkar, Stephens, Smith,and Zebley. The names of each of these employeesappear on Joint Exhibit 1 as employees who made un-conditional offers to return to work on May 31, 1979,but out of these employees only Bill Long, Jr., has beenrecalled, and Long was returned to work on August 13,1979, the Monday following his testimony favorable toRespondent's position in the hearing on objections heldAugust 7, 1979, as noted earlier herein.While there appears to have been very few driversworking during the strike, if any, nevertheless, therecord shows that out of the drivers recalled by Re-spondent-their participation in the strike was on a verylimited basis and was considerably less than wholeheart-ed, and, of course, the fact that Respondent reinstatedone union adherent (Long) does not exculpate it fromthe charge of discrimination as to those not recalled.The General Counsel argues that the most revealingpiece of evidence indicating that Respondent created theissue of over-the-road drivers versus local drivers as adevice to avoid recalling strikers is Myers' employmentinterview with Cavanaugh. Myers testified that when heasked Cavanaugh generally about employment, Cavan-augh's response was that the over-the-road was the "onlything we would hire anyone for" because of "the strikeand everything," and then told Myers that "they had astrike and the trouble is not with the over-the-road work,it's with the local drivers and he was allowed to hire forover-the-road." I am in agreement that this statementclearly implies that it was the local drivers who hadmade trouble by striking and being on the picket line,and, as previously indicated, this record reveals thatmany of the active participants (i.e., pickets) were thelocal drivers. This conversation is significant evidence insupport of the argument that Cavanaugh was engaged ina discriminatory plan designed to avoid rehiring thestrike activists.Turning now to Respondent's argument that Showmanwas not qualified to do heavy equipment work or me-chanical shop work, and thus there was a legitimate busi-ness justification for hiring Myers rather than reinstatingShowman. Cavanaugh admitted that employees Prinkey,Bialek, Blaney, Richter, and Wilson, all of whom wererecalled, had heavy equipment experience, and Cavan-augh further admitted that he gets calls for heavy equip-ment work very infrequently. Showman testified, on theother hand, that Cavanaugh never asked him about hisability to do this type of work, and it also appears thatthe various mechanical skills which were possessed byMyers, but in which Showman was deficient (ability touse a cutting torch and welder, ability to do brake workand tuneups), were seldom used by Myers, and probablybecause they were also possessed by so many other ofRespondent's employees. " Thus, Myers admitted that hetuned up only one pickup truck, and used a cutting torch" Cavanaugh testified that Bialek is the main mechanic and does themajor part of the mechanical work, and yet only 75 percent of Bialek'stime is taken up with mechanical work. In addition, Respondent current-ly has a surfeit of other employees with the ability to do mechanicalwork: Prinkey (who is a certified mechanic), Mains, Blaney, Long.Henry, Richter (who does body work), and Wilson. Moreover. Cavan-augh himself does some shop work.only once to cut bearings off an axle for the only brakejob he had helped on. Myers testified that he took a radi-ator out, had it recored, and then put it back on. Fromthe testimony it appears that all he did was to unbolt theradiator from its mountings, took it somewhere else tohave the recore operation done, and then remounted it.Myers also did work on the wiring of a tractor but notthe trailer. These few minor repairs are about all theshop work he did, and from such limited work it is diffi-cult to believe that Myers did anything that Showmanwas not qualified to do. As pointed out, Myers' work-sheets reveal the following specifically noted items ofshop work: 11-14-79, oil change; 11-21-79, cleans truck;1-15-80, flat tire; 1-16-80, clean truck and paint; 1-28-80, take trailer to Fruehauf. The record reveals thatShowman also fixed flats, put in lightbulbs, went forparts, washed trucks, and took trucks to be repaired else-where.In the final analysis, the burden of proof is on Re-spondent to establish that the striker is not reasonablyqualified to perform the duties of the job for which thereis an opening and, inasmuch as the great majority ofMyers' work consisted of driving assignments similar tothose previously done by Showman, it must be conclud-ed that Respondent has failed to meet its burden of proofof demonstrating that Showman was not reasonablyqualified to fill the position for a "combination employ-ee." Moreover, Respondent's evidence in support of itsassertion that Showman had previously restricted hisavailability for work is insubstantial and unpersuasive forthe reasons previously set forth herein. In addition, Re-spondent's failure to inquire as to Showman's current de-sires and inclinations regarding his job at the time theneed for an additional driver arose, is a further indicationof the pretextual nature of this defense and gives rise tothe inference that Respondent's pattern of behavior wasmotivated by a desire to rid itself of a striker who hadactively supported the strike and who had made avail-able adjacent property on which fellow strikers and pick-ets could construct a shelter in event of bad weather.Finally, Respondent's contention that Showman hadregular and substantial employment elsewhere at the timeMyers was hired on or about November 16, 1978, is alsorejected. Showman was unemployed from the time of hisunconditional offer to return to work, May 31, 1979,until he secured temporary employment with Swank/Dickerson Construction for 6 weeks during the late fallof 1979, and ending November 2, 1979.12 Thus, Show-man was available for work at the time Respondent hiredMyers on or about November 16. Moreover, at the timeShowman was hired by Swank/Dickerson, both he andCourtney were told that the job was only temporary,and Courtney testified that Showman's seniority withSwank/Dickerson was by jobsite only, that there is nocompany seniority under the contracts which Swank/12 Although Showman recalled specifically the date of his last pay-check-November 2, 1979-he had trouble recalling the specific date hestarted. However, Amos Courtney. the union official who helped Show-man secure this temporary employment, testified that it was in August orSeptember 1979. September would seem to be correct since a 6-week jobending November 2, 1979, would necessarily have to begin in September.REID J. CAVANAUGH 199l 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDDickerson Construction have with Teamsters JointCouncil 40, and that Showman's work in the autumn of1979 was on Highway 119, and at another jobsite inPittsburgh. As noted, just the day before the hearing inthis case, Showman was again hired by Swank/Dicker-son to work at a bridge construction jobsite. However, itappears that Swank/Dickerson was not required torehire or recall Showman for this job by virtue of hispast employment on other jobsites, and Showman's latestemployment with Swank/Dickerson is therefore as anew hire.As further indicated, although Showman's temporarywork at Swank/Dickerson was similar in nature to hisjob with Respondent (truckdriving), this alone is insuffi-cient to make this employment "regular and substantiallyequivalent" to his previous job with Cavanaugh. Mostimportantly, the Swank/Dickerson job was clearly not"regular," it was temporary. Furthermore, as also noted,even if Showman had secured seniority with Swank/Dickerson-the very fact that this employment is in theconstruction industry makes it seasonal, sporadic, and un-certain in nature, but the record and exhibits in the in-stant case reveal that Showman's driving with Respond:ent was steady and weekly work. Moreover, the Boardhas indicated that a striker's desire and intent to resumehis struck work is a significant factor in determiningwhether the employee has obtained regular and substan-tial other work.Respondent presented no evidence that Showmanever, in any manner, indicated a desire to withdraw hisapplication for reinstatement. Showman testified that henever informed Cavanaugh of his temporary job withSwank/Dickerson. Thus, Respondent failed to presentany evidence upon which it could be concluded that Re-spondent was even aware of Showman's interim employ-ment at Swank/Dickerson. Respondent, therefore,cannot be heard to say that it did not offer reinstatementto Showman because they thought he had another job.Moreover, even if Respondent's business justificationsfor refusing to reinstate Showman are found to be legiti-mate and substantial, this merely shifts the burden ofproof back to General Counsel to show evidence of un-lawful motivation, and the incidents of animus directedat Showman-the fact that virtually none of the employ-ees who have been reinstated were sympathetic to thestrike, and, most revealingly, Cavanaugh's statement thathe was "allowed" to hire only the over-the-road driversbecause of the "trouble" with the local drivers, and theother statements and incidents detailed previously herein,provide ample evidence of unlawful motivation.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that Respondent unlawfully re-fused to reemploy Robert Showman on November 16,1979, I shall recommend that Respondent offer him im-mediate and full reinstatement to his former or substan-tially equivalent position, without prejudice to his senior-ity or other rights and privileges, and make him wholefor any loss of earnings he may have suffered by reasonof the discrimination against him by payment of a sum ofmoney equal to that which he would have normallyearned from the date of Respondent's discrimination, lessnet earnings, during said period. All backpay providedherein shall be computed with interest on a quarterlybasis, in the manner described in F. W. Woolworth Com-pany, 90 NLRB 289 (1950), and with interest thereoncomputed in the manner and amount prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977).13CONCLUSIONS OF LAWRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By engaging in the conduct described in section IIIabove, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 14The Respondent, Reid J. Cavanaugh, Connellsville,Pennsylvania, his agents, successors, and assigns, shall:1. Cease and desist from:(a) Failing and refusing to reinstate economic strikerswho have unconditionally requested reinstatement whenwork for which they are qualified becomes available.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make Robert Showman whole for any loss of earn-ings he may have suffered by reason of Respondent'sfailure to reemploy him, in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at his facility in Connellsville, Pennsylvania,copies of the attached notice marked "Appendix."'6Copies of said notices, on forms to be provided by theRegional Director for Region 6, after being duly signedI3 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).14 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.'1 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted ByOrder of The National Labor Relations Board" shall read "Posted Pursu-ant To A Judgment of The United States Court of Appeals Enforcing anOrder of The National Labor Relations Board." REID J. CAVANAUGH201by Respondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has to comply herewith.---